Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/422,080 has claims 1-20 pending filed on 05/24/2019; there is 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on August 16, 2021 in response to PTO Office Action dated May 14, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


Claim Rejections - 35 USC § 101

 35 USC § 101 Rejection of claims 15-20


With reference to applicant's amendments filed on 08/16/2021 with respect to the claims 15-20, the 35 USC § 101 rejection is withdrawn for the claims 15-20.

Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-20


Applicant's arguments filed on 08/16/2021 with respect to the claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boldyrev et al (US PGPUB 20140067938) in view of Lagassey Paul J (US PGPUB 20080252485) and in further view Abramson et al (US PGPUB 20160205238) and Tseng et al (US PGPUB 20140266795).

As per claim 1:
Boldyrev teaches: 
“A method, comprising” (Paragraph [0003] a method comprising (a method comprises)) 
“transmitting, by a first device comprising a processor to an emergency vehicle device assisting with an event, a request for information about the event, resulting in the emergency vehicle device generating a first data report of data reports” (Paragraph [0004] and Paragraph [0032] receiving, by a device comprising a processor (an apparatus comprises at least one processor), data reports from devices (determining location data reported by at least one device associated with user), wherein the data reports are associated with an occurrence of an event (user data information associated with the event))
 “receiving by the first device, the first data report, wherein the first data report is associated with an occurrence of an event” (Paragraph [0006] and Paragraph [0032] (determining location data reported by at least one device associated with user, where the user data information associated with the event))
“determining, by the first device, first reliability data representing a reliability of a second data report of the data reports” (Paragraph [0029]] (if data has been collected indicating that a user has actually traveled on an updated road, a validation finding (a second data report of the data reports) may reflect an increased likelihood that the update is accurate, thus enhancing the reliability of the particular update))
“wherein the second data report of the data reports is received from a second device other than the emergency vehicle device” (Paragraph [0029] (if a user is associated via any possible connection to one or more other users in any way or is referred to such a validation platform by a reliable contributor, then an accounting of such contacts may be assessed to determine a user's reliability)).
Boldyrev does not EXPLICITLY teach: based on transmission of the request for information to the emergency vehicle device; based on the determining the first reliability data, determining, by the first device, whether the event is continuing to occur; determining, by the first device, second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; and wherein the second data report and the third data report are crowdsourced; based on the determining indicating that the event is not continuing to occur, determining, by the first device, that the first data report is a false positive report; and in response to the determining that the first data report is the false positive report, deleting, by the first device, the first data report.
However, Lagassey teaches:
“based on transmission of the request for information to the emergency vehicle device” (Paragraph [0014] (determining if a vehicle issuing a preemption request to an emergency vehicle)).
Also, Abramson teaches:
“based on the determining the first reliability data, determining, by the first device, whether the event is continuing to occur” (Paragraph [0218] (based on a determination that the device is present/operating within a vehicle, it can be further determined that such a state/status is likely continue))
“based on the determining indicating that the event is not continuing to occur, determining, by the first device, that the first data report is a false positive report” (Paragraph [0218] and Paragraph [0486] (the device is to continue to be present/operating within the vehicle, at least until such time as is the device is determined to no longer be connected to a power source and in situations in which the device was determined to be present within a trip when, in actuality, it was not (false positive))
“in response to the determining that the first data report is the false positive report, deleting, by the first device, the first data report” (Paragraph [0394] (based on a determination that a mobile device is present in the front right section of a vehicle, one or more restrictions that were placed on the device when it was determined to be in a vehicle can be removed in relation to the device)).
Also, Tseng teaches:
“determining, by the first device, second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device” (Paragraph [0031] and Paragraph [0049] (with direct and continuous measurements from a pool of vehicles (third data report is received from a third device other than the emergency vehicle device), the fidelity of traffic information can be greatly improved (second reliability data) and as more data is gathered (second reliability data for a third data report of the data reports), the projections for a given time of day can improve greatly))
“and wherein the second data report and the third data report are crowdsourced” (Paragraph [0031] (repetitive measurements (the second data report and the third data report) throughout the day are made possible through crowd-sourcing)).

At the time of the invention of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Boldyrev, Lagassey, Abramson and Tseng to have “based on transmission of the request for information to the emergency vehicle device; based on the determining the first reliability data, determining, by the first device, whether the event is continuing to occur; determining, by the first device, second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; and wherein the second data report and the third data report are crowdsourced; based on the determining indicating that the event is not continuing to occur, determining, by the first device, that the first data report is a false positive report; and in response to the determining that the first data report is the false positive report, deleting, by the first device, the first data report” as this information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities (Lagassey, Paragraph [0006]), can provide various advantages, improvements and efficiencies, such as with respect to the accuracy, latency and power consumption of applications/modules that are directed to identifying / preventing distracted driving (Abramson, Paragraph [0299]) and real-time information obtained including data reports directly from vehicles may enhance the content, accuracy and fidelity of traffic information (Tseng, Paragraph [0031]). 
Therefore, it would have been obvious to combine Boldyrev, 
Lagassey, Abramson and Tseng. 

As per claim 2:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the second device comprises a vehicle” (Paragraph [0028] (the device UE101 could be an in-vehicle infotainment system))
“and wherein the second data report and the third data report are crowdsourced based on respective user input received via the second device and third device” (Paragraph [0040] and Paragraph [0041] (the validation is based on verifying crowd-sourced information against user entered data from the user or client device, the validation manager may perform validation on device and a client process sends a message (second and third data reports) including a request to a server process where the client process and server process execute on different computer devices)).

As per claim 4:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Tseng further teaches:
“wherein the first data report is received at a first time, and wherein the second data report is received at a second time different than the first time” (Paragraph [0037] (information from various sources is integrated where the information is organized by recognizing the time dependency and crowd-sourced information can be used to figure out actual traffic schedules)).

As per claim 5:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the event comprises a weather condition” (Paragraph [0037] (the user context data may include user events, user content items, location-based context data where the context data contains weather data)).

As per claim 6:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the event comprises a public celebratory activity” (Paragraph [0037] (the user context data may include user events, user content items, location-based context data where the context data contains event data and may be extracted from personal photo albums, media libraries, playlists, emails, text messages, voice messages, calls, video/audio clips (public celebratory activity))).

As per claim 7:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “receiving a third data report based on crowd sourced data from a different vehicle” (Paragraph [0044] (the determination module interfaces with at least the data processing module to facilitate a determination of reported location data (third data report) to determine reliability information associated with the one or more other users)).

As per claim 8:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the second device comprises a mobile phone” (Paragraph [0071] (for wireless links, the communications interface sends or receives or both sends and receives electrical, acoustic or electromagnetic signals, including digital data in wireless handheld devices, such as mobile telephones like cell phones)).

As per claim 9:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the determining the first reliability data comprises” (Paragraph [0024] (the accuracy of such location data updates is dependent upon the reliability of the source))
“determining a first location from which the first data report was received and a second location from which the second data report was received” (Paragraph [0029]] (if data has been collected indicating that a user has actually traveled on an updated road, a validation finding (a second data report of the data reports) may reflect an increased likelihood that the update is accurate, thus enhancing the reliability of the particular update)).

As per claim 10:
Boldyrev, Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev further teaches:
 “wherein the determining the first reliability data comprises” (Paragraph [0024] (the accuracy of such location data updates is dependent upon the reliability of the source)).
Also, Tseng further teaches:
“determining a first time which the first data report was received and a second time which the second data report was received” (Paragraph [0037] (information from various sources is integrated where the information is organized by recognizing the time dependency and crowd-sourced information can be used to figure out actual traffic schedules)).

As per claim 11:
Boldyrev teaches: 
“A system, comprising” (Paragraph [0024] (a system comprises))
“a processor” (Paragraph [0049] (a processor)) 
“a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising” (Paragraph [0004] (at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to determining location data reported by at least one user)) 
“facilitating a transmission, to an emergency vehicle device assisting with an event, of a request for information about the event, resulting in the emergency vehicle device generating a first data report of data reports” (Paragraph [0004] and Paragraph [0032] receiving, by a device comprising a processor (an apparatus comprises at least one processor), data reports from devices (determining location data reported by at least one device associated with user), wherein the data reports are associated with an occurrence of an event (user data information associated with the event))
 “wherein the first data report is associated with an occurrence of the event” (Paragraph [0006] and Paragraph [0032] (determining location data reported by at least one device associated with user, where the user data information associated with the event))
“based on the first data report, determining first reliability data representing a reliability of a second data report of the data reports” (Paragraph [0029]] (if data has been collected indicating that a user has actually traveled on an updated road, a validation finding (a second data report of the data reports) may reflect an increased likelihood that the update is accurate, thus enhancing the reliability of the particular update))
“wherein the second data report is received from a second device other than the emergency vehicle device” (Paragraph [0029] (if a user is associated via any possible connection to one or more other users in any way or is referred to such a validation platform by a reliable contributor, then an accounting of such contacts may be assessed to determine a user's reliability)).
Boldyrev does not EXPLICITLY teach: based on the transmission of the request for the information to the emergency vehicle device; receiving, from the emergency vehicle device, the first data report; determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; based on the first reliability data, determining whether the event is continuing to occur; and in response to a result of the determining being that the event is not continuing to occur;  deleting the second data report of the data reports;  based on the first data report received from the emergency vehicle device.
However, Lagassey teaches:
“based on the transmission of the request for the information to the emergency vehicle device” (Paragraph [0014] (determining if a vehicle issuing a preemption request to an emergency vehicle))
“receiving, from the emergency vehicle device, the first data report” (Paragraph [0098] and Paragraph [0106] (the accident-related data is received from the accident scene from the emergency vehicles to facilitate access))
“based on the first data report received from the emergency vehicle device” (Paragraph [0098] and Paragraph [0106] (the accident-related data is received from the accident scene from the emergency vehicles to facilitate access)).
Also, Abramson teaches:
“based on the first reliability data, determining whether the event is continuing to occur” (Paragraph [0218] (based on a determination that the device is present/operating within a vehicle, it can be further determined that such a state/status is likely continue))
“and in response to a result of the determining being that the event is not continuing to occur” (Paragraph [0218] and Paragraph [0486](the device is to continue to be present/operating within the vehicle, at least until such time as is the device is determined to no longer be connected to a power source and in situations in which the device was determined to be present within a trip when, in actuality, it was not (false positive))
“deleting the second data report of the data reports” (Paragraph [0394] (based on a determination that a mobile device is present in the front right section of a vehicle, one or more restrictions that were placed on the device when it was determined to be in a vehicle can be removed in relation to the device)).
Also, Tseng teaches:
“determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device” (Paragraph [0031] and Paragraph [0049] (with direct and continuous measurements from a pool of vehicles (third data report is received from a third device other than the emergency vehicle device), the fidelity of traffic information can be greatly improved (second reliability data) and as more data is gathered (second reliability data for a third data report of the data reports), the projections for a given time of day can improve greatly)).
At the time of the invention of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Boldyrev, Lagassey, Abramson and Tseng to have “based on the transmission of the request for the information to the emergency vehicle device; receiving, from the emergency vehicle device, the first data report; determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; based on the first reliability data, determining whether the event is continuing to occur; and in response to a result of the determining being that the event is not continuing to occur;  deleting the second data report of the data reports;  based on the first data report received from the emergency vehicle device” as this information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities (Lagassey, Paragraph [0006]), can provide various advantages, improvements and efficiencies, such as with respect to the accuracy, latency and power consumption of applications/modules that are directed to identifying/preventing distracted driving (Abramson, Paragraph [0299]) and real-time information obtained including data reports directly from vehicles may enhance the content, accuracy and fidelity of traffic information (Tseng, Paragraph [0031]). 
Therefore, it would have been obvious to combine Boldyrev,
Lagassey, Abramson and Tseng.. 

As per claim 12:
Boldyrev, Lagassey, Abramson and Tseng teach the system as specified in the parent claim 11 above. 
Boldyrev further teaches:
 “wherein the event is determined to comprise a traffic-related event” (Paragraph [0037] (the user context data may include user events, user content items, location-based context data where the context data contains traffic data)).

As per claim 13:
Boldyrev, Lagassey, Abramson and Tseng teach the system as specified in the parent claim 11 above. 
Lagassey further teaches:
 “wherein the event is determined to comprise a security-related event” (Paragraph [0047] (public safety is enhanced as it provides enhanced security, by providing improved monitoring of the public infrastructure)).

As per claim 14:
Boldyrev, Lagassey, Abramson and Tseng teach the system as specified in the parent claim 11 above. 
Lagassey further teaches:
 “wherein the event comprises a security event based on a security breach associated with a fire being determined to have occurred” (Paragraph [0047] and Paragraph [0061] (public safety is enhanced as it provides enhanced security, by providing improved monitoring of the public infrastructure and notify the proper authorities so they can dispatch the appropriate emergency response where the information may include the presence of fire)).

As per claim 15:
Boldyrev teaches: 
“A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a first device, facilitate performance of operations, comprising” (Paragraph [0005] (a computer-readable storage medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause, at least in part, an apparatus to determine location data reported by at least one user, at least one device associated with the at least one user includes))
 “facilitating a transmission, to an emergency vehicle device assisting with an event, of a request for information about the event, resulting in the emergency vehicle device generating a first data report of data reports” (Paragraph [0004] and Paragraph [0032] receiving, by a device comprising a processor (an apparatus comprises at least one processor), data reports from devices (determining location data reported by at least one device associated with user), wherein the data reports are associated with an occurrence of an event (user data information associated with the event))
 “wherein the first data report is associated with an occurrence of the event” (Paragraph [0006] and Paragraph [0032] (determining location data reported by at least one device associated with user, where the user data information associated with the event))
“based on the first data report, determining first reliability data representing a reliability of a second data report of the data reports” (Paragraph [0029]] (if data has been collected indicating that a user has actually traveled on an updated road, a validation finding (a second data report of the data reports) may reflect an increased likelihood that the update is accurate, thus enhancing the reliability of the particular update))
“wherein the second data report is received from a second device other than the emergency vehicle device” (Paragraph [0029] wherein Boldyrev’s teachings of (if a user is associated via any possible connection to one or more other users in any way or is referred to such a validation platform by a reliable contributor, then an accounting of such contacts may be assessed to determine a user's reliability))
“and a determination that the second data report received from a vehicle other than the emergency vehicle device” (Paragraph [0029] wherein Boldyrev’s teachings of (if a user is associated via any possible connection to one or more other users in any way or is referred to such a validation platform by a reliable contributor, then an accounting of such contacts may be assessed to determine a user's reliability)).
Boldyrev does not EXPLICITLY teach: based on the request for the information being transmitted to the emergency vehicle device; facilitating receiving, from the emergency vehicle device via a second wireless channel, the first data report; determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; based on the determining the reliability data, determining that the event is still occurring; based on determining that the event is still occurring, deleting the second data report of the data reports; based on the first data report received from the emergency vehicle device; and  the second data report is a false positive report that the event is continuing to occur.
However, Lagassey teaches:
“based on the request for the information being transmitted to the emergency vehicle device” (Paragraph [0014] (determining if a vehicle issuing a preemption request to an emergency vehicle))
“facilitating receiving, from the emergency vehicle device via a second wireless channel, the first data report” (Paragraph [0098] and Paragraph [0106] (the accident-related data is received from the accident scene from the emergency vehicles to facilitate access))
“based on the first data report received from the emergency vehicle device” (Paragraph [0098] and Paragraph [0106] (the accident-related data is received from the accident scene from the emergency vehicles to facilitate access)).
Also, Abramson teaches:
“based on the determining the reliability data, determining that the event is still occurring” (Paragraph [0218] (based on a determination that the device is present/operating within a vehicle, it can be further determined that such a state/status is likely continue))
 “based on determining that the event is still occurring, deleting the second data report of the data reports” (Paragraph [0394] (based on a determination that a mobile device is present in the front right section of a vehicle, one or more restrictions that were placed on the device when it was determined to be in a vehicle can be removed in relation to the device))
“and the second data report is a false positive report that the event is continuing to occur” (Paragraph [0218] and Paragraph [0486](the device is to continue to be present/operating within the vehicle, at least until such time as is the device is determined to no longer be connected to a power source and in situations in which the device was determined to be present within a trip when, in actuality, it was not (false positive)).
Also, Tseng teaches:
“determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device” (Paragraph [0031] and Paragraph [0049] (with direct and continuous measurements from a pool of vehicles (third data report is received from a third device other than the emergency vehicle device), the fidelity of traffic information can be greatly improved (second reliability data) and as more data is gathered (second reliability data for a third data report of the data reports), the projections for a given time of day can improve greatly)).
At the time of the invention of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Boldyrev, Lagassey, Abramson and Tseng to have “based on the request for the information being transmitted to the emergency vehicle device; facilitating receiving, from the emergency vehicle device via a second wireless channel, the first data report; determining second reliability data for a third data report of the data reports, wherein the third data report is received from a third device other than the emergency vehicle device; based on the determining the reliability data, determining that the event is still occurring; based on determining that the event is still occurring, deleting the second data report of the data reports; based on the first data report received from the emergency vehicle device; and  the second data report is a false positive report that the event is continuing to occur” as this information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities (Lagassey, Paragraph [0006]), can provide various advantages, improvements and efficiencies, such as with respect to the accuracy, latency and power consumption of applications/modules that are directed to identifying / preventing distracted driving (Abramson, Paragraph [0299]) and real-time information obtained including data reports directly from vehicles may enhance the content, accuracy and fidelity of traffic information (Tseng, Paragraph [0031]). 
Therefore, it would have been obvious to combine Boldyrev, 
Lagassey, Abramson and Tseng.

As per claim 16:
Boldyrev, Lagassey, Abramson and Tseng teach the non-transitory machine-readable storage medium as specified in the parent claim 15 above. 
Boldyrev further teaches:
 “wherein the first device comprises a connected car” (Paragraph [0046] (what is needed in the art is a vehicle accident detection and data recordation and transmission system)).
Tseng further teaches:
 “and wherein the second data report and the third data report are crowdsourced” (Paragraph [0031] (repetitive measurements (the second data report and the third data report) throughout the day are made possible through crowd-sourcing)).

As per claim 17:
Boldyrev, Lagassey, Abramson and Tseng teach the non-transitory machine-readable storage medium as specified in the parent claim 15 above. 
Abramson further teaches:
 “wherein the first device comprises a bicycle” (Paragraph [0210] (a particular device is present within (e.g., car, train, bus, bicycle, walking, etc)).

As per claim 18:
Boldyrev, Lagassey, Abramson and Tseng teach the non-transitory machine-readable storage medium as specified in the parent claim 15 above. 
Lagassey further teaches:
 “wherein the request for the information about the event comprises a request for a type of the event” (Paragraph [0168] (there are types of traffic incidents and detect and classify these various incident types and report them to the central monitoring center)).

As per claim 19:
Boldyrev, Lagassey, Abramson and Tseng teach the non-transitory machine-readable storage medium as specified in the parent claim 15 above. 
Lagassey further teaches:
 “determining whether the type of the event is associated with a location of the event” (Paragraph [0168] and Paragraph [0169] (there are types of traffic incidents and detect and classify these various incident types and data is accumulated, either at the location (i.e., the local controller) or the remote location)).

As per claim 20:
Boldyrev, Lagassey, Abramson and Tseng teach the non-transitory machine-readable storage medium as specified in the parent claim 15 above. 
Boldyrev further teaches:
 “wherein the request for the information about the event comprises a request for a location of the event” (Paragraph [0042] (the validation manager  and/or the validation platform includes one or more components for validating crowdsourced location data)).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boldyrev et al (US PGPUB 20140067938) in view of Lagassey Paul J (US PGPUB 20080252485) and in further view Abramson et al (US PGPUB 20160205238), Tseng et al (US PGPUB 20140266795) and D’Amico et al (US PGPUB 20040032853).

As per claim 3:
Boldyrev Lagassey, Abramson and Tseng teach the method as specified in the parent claim 1 above. 
Boldyrev Lagassey, Abramson and Tseng do not EXPLICITLY teach: wherein the transmitting is performed via a first wireless channel, and wherein the receiving is performed via a second wireless channel.
However, D’Amico teaches:
“wherein the transmitting is performed via a first wireless channel, and wherein the receiving is performed via a second wireless channel” (Paragraph [0029] (the transmitter and the receiver may be implemented as conventional transmitting and receiving components of two-way wireless devices using two channels)).
At the time of the invention of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Boldyrev, Lagassey, Abramson, Tseng and D’Amico to have “wherein the transmitting is performed via a first wireless channel, and wherein the receiving is performed via a second wireless channel” as preferably selecting a packet data channel or other channel used primarily to support the transmission of non-real-time-information packets as the rescue channel, thereby increasing the bandwidth and spectral efficiency of the wireless communication network (D’Amico, Paragraph [0039]). 
Therefore, it would have been obvious to combine Boldyrev, 
	Lagassey, Abramson, Tseng and D’Amico. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nandakumar et al, (US PGPUB 20140214832), methods and arrangements for gathering and managing crowd-sourced information. An event is identified using crowd-sourced information, and component parts of the event are identified using the crowd-sourced information. Information missing from the event is identified using the crowd-sourced information. Individuals associated with the event are identified, and additional crowd-sourced information on the event is harvested from the individuals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163